IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 57 EM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ERIC WILLIAMS,                               :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of July, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.